People v Lemus (2014 NY Slip Op 06995)
People v Lemus
2014 NY Slip Op 06995
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2011-06557
 (Ind. No. 3003/09)

[*1]The People of the State of New York, respondent, 
vMagelena Lemus, also known as Maria Magdalena Lemus, appellant.
Seymour W. James, Jr., New York, N.Y. (Bonnie C. Brennan of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Laura T. Ross, and Nicole J. A. Reid of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of Supreme Court, Queens County (Zayas, J.), rendered June 23, 2011, convicting her of criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Grosso, J.), of those branches of the defendant's omnibus motion which were to suppress physical evidence and a statement made by the defendant to law enforcement officials.
ORDERED that the judgment is reversed, on the law, those branches of the defendant's omnibus motion which were to suppress a gun and a quantity of cocaine recovered from the vehicle occupied by the defendant, money recovered from the wallet of the codefendant Benito Miranda-Hernandez, and the statement made by the defendant to law enforcement officials, are granted, the indictment is dismissed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent with CPL 160.50.
As the People correctly concede, the defendant's judgment of conviction must be reversed, based upon this Court's reversal of the codefendant's conviction in People v Miranda-Hernandez (106 AD3d 838). The defendant's arrest resulted from the same facts that resulted in the improper arrest of her codefendant.
SKELOS, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court